DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on February 3, 2021, claims 1-5 have been amended.  Claim 6 is newly presented.  Accordingly, claims 1-6 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on February 3, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated November 5, 2020, are hereby withdrawn unless specifically noted below.
Drawings
The drawings were received on February 3, 2021.  These drawings are unacceptable.
Fig. 5 is objected to because it is unclear how or where flap 510 is secured to the waist 520 of the pant 500.  In the written response received on February 3, 2021 Applicant states that flap 510 “extends through and on either side of the waist 520”, however this is not apparent from the drawing of Fig. 5.  Instead, flap 510 merely appears to be a rectangular sheet resting on the front of pant 500 that extends from a crotch region 530 of pant 500 to an area above the waist 520 of the pant.  Even when viewed in light of the written description of the specification, it is unclear how or where flap 510 is secured and what exactly flap 510 is opening or closing with respect to the pant 500.  
Fig. 5 is further objected to because the flap 510 appears to include a free-floating, curved lead line extending down proximate the center of the flap 510 without an associated .
The drawings are further objected to because reference characters 400 and 420 in Fig. 4 and 610 in Fig. 6 as well as the associated lead lines are not sufficiently legible and/or uniformly thick and well-defined to permit adequate reproduction.  It is suggested that the reference characters and corresponding lead lines be reproduced in a manner similar to that of the other typed reference characters and lead lines that appear throughout the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Abstract
The use of the term VELCRO®, which is a trade name or a mark used in commerce, has been noted in this application in the abstract. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

The abstract of the disclosure is objected to because of the incorrect use of the trade mark VELCRO® as discussed above.  Correction is required. 
Specification – Disclosure
The disclosure is objected to because the phrase “as appropriate to suit the clothing as may be used” (page 9, line 2) is grammatically awkward and unclear.  It is suggested that the phrase instead read “as appropriate to suit the use of the clothing.”  Appropriate correction is required.
The use of the terms VELCRO® and SCOTCHLOCK®, which are trade names or marks used in commerce, have been noted in this application in page 7, line 4. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Examiner notes that the use of both of the terms VELCRO® and SCOTCHLOCK® were previously used properly by Applicant in page 10, lines 1-2.  It is suggested that Applicant refer to the use of these terms in page 10, lines 1-2 when correcting the terms at other locations throughout the application.
Claim Objections
Claim 4 is objected to because of the following informalities: the phrase “dress portions, blouse portions” should instead read “dress portions and blouse portions”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “that are suitable to combine into a dress” in lines 4-5.  This limitation renders the claim indefinite as it is unclear what is considered suitable and, conversely, not suitable to combine into a dress.  It is suggested that the limitation instead read “that are combinable into a dress” or “that are configured to combine into a dress”.
Claim 1 also recites the limitation “a dress” in line 7.  Specifically, it is unclear if “a dress” in line 7 refers to the previously introduced dress of lines 4-5, or if “a dress” in line 7 refers to a different dress.  It is suggested that the limitation instead read “the dress” if meant to refer to the same dress of lines 4-5.  For examination purposes, “a dress” in line 7 will be interpreted as if referring to the same dress of lines 4-5.  
Claim 2 is rejected as being indefinite for improperly introducing the Markush grouping of “zippers, latches, buttons, clasps or combinations thereof” at line 10.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather 
Claim 3 recites the limitation “the apparel portions” in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  If “the apparel portions” are meant to also be a component of the previously recited “section” of claim 1, it is suggested that claim 3 instead read “wherein the sections comprise apparel portions that are made in segments.”  For examination purposes, the sections will be interpreted as comprising combinable portions and separate apparel portions, the apparel portions being made in segments.   
Claim 4 recites the limitation “a dress” in line 13.  It is unclear if “a dress” in line 16 refers to the previously introduced dress of claim 1, or if “a dress” in line 16 refers to a different dress.  For examination purposes, “a dress” in line 16 will be interpreted as if referring to the same dress of claim 1.
Claim 5 recites the limitation “the portions” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the portions” in line 18 is meant to refer to the combinable portions of claim 1, the apparel portions of claim 3, or some other portion.  For examination purposes, “the portions” in line 18 will be interpreted as if referring to the apparel portions of claim 3.
Claim 6 recites the limitation “that are suitable to combine into a clothing” in lines 22-23.  This limitation renders the claim indefinite as it is unclear what is considered suitable and, conversely, not suitable to combine into a clothing.  It is suggested that the limitation instead read “that are combinable into a clothing” or “that are configured to combine into a clothing”.
Claim 6 also recites the limitation “a clothing” in line 24.  Specifically, it is unclear if “a clothing” in line 24 refers to the previously introduced clothing of lines 22-23, or if “a clothing” in 
Claim 6 is also rejected as being indefinite for improperly introducing the Markush grouping of “a dress, jacket, or trouser” at line 25.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members. See MPEP 2173.05(h)(I) and MPEP 2117.  That said, the present grouping of claim 6 is not recited as being closed thereby rendering the claim indefinite.  For a proper Markush grouping, it is suggested that the claim at lines 24-25 instead read “provides a clothing selected from the group consisting of a dress, jacket, and trouser”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Patent Application Publication No. WO2017/051206 to Spathas (hereinafter, “Spathas”) as evidenced by U.S. Patent Application Publication No. 2004/0261156 to Lewis et al. (hereinafter, “Lewis”).

Regarding claim 1, Spathas teaches a method of forming an apparel (abstract; page 4 lines 5-10), comprising: assembling combinable portions (zippered edges are used to combine portions as illustrated in annotated Fig. 117 below) of sections (upper main body of garment and interchangeable lower portion as illustrated in annotated Fig. 117 below; page 24, lines 14-19) that are suitable to combine into a dress (upper main body of garment and interchangeable lower portion are capable of forming a dress-like garment; the dashed lines in Fig. 117 illustrate possible attached skirt portion in place of trouser portion; page 24, lines 14-19); latching the combinable portions (page 6, lines 37-42; parts of garments are joined or attached by using zippers), wherein such combination provides an apparel that is adaptable to be worn as a dress or jacket (Annotated Fig.117; page 24, lines 14-19; garment of Spathas is able to be worn as a dress).
Examiner’s Note: Spathas teaches joining or attaching portions of garments using a zipper.  Lewis describes a zipper structure on a garment where a plurality of teeth on a pair of zipper tracks are joined by a zipper latching mechanism or slide (See Lewis Fig. 1 and [0020]).  Therefore, as evidenced by Lewis, one of ordinary skill in the art at the time of filing would consider the use of the zipper of Spathas as meeting the limitation of “latching”.

    PNG
    media_image1.png
    441
    462
    media_image1.png
    Greyscale

Annotated Fig. 117 of Spathas
Regarding claim 2, Spathas teaches wherein the combination is accomplished by use of zippers, latches, buttons, clasps or combinations thereof (page 6, lines 37-40).
Regarding claim 3, Spathas teaches wherein the apparel portions are made in segments (Annotated Fig. 117; upper main body of garment and interchangeable lower portion are formed from connected fabric pieces).
Regarding claim 4, Spathas teaches wherein the segments (Annotated Fig. 117; connected fabric pieces forming upper main body of garment and interchangeable lower portion) include dress portions (interchangeable lower portion may optionally include dress segments or pieces 516, 517, and 518 as illustrated in Fig. 24), blouse portions (sleeve and torso segments or pieces of upper main body garment as illustrated in annotated Fig. 117) that may be combined into a dress (Annotated Fig. 117; page 24, lines 14-19).
Regarding claim 5, Spathas teaches wherein the portions (Annotated Fig. 117; apparel portions of upper main body of garment and interchangeable lower portion) are suitable to form a pair of trousers or shorts (Annotated Fig. 117; interchangeable lower portion is configurable to form either trousers or shorts through inclusion or removal the segments).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,727,255 to Minks (hereinafter, “Minks”) as evidenced by U.S. Patent Application Publication No. 2004/0261156 to Lewis et al. (hereinafter, “Lewis”).
Claims 6 is rejected as best understood based on the rejections under 112(b) and interpretations described above.
Regarding claim 6, Minks teaches a method of dressing up a person confined to a wheelchair (abstract; Fig. 18), comprising: assembling combinable portions (Fig.14; wraparound extensions (13, 14)) of sections (top and bottom sections (1, 8)) that are suitable to combine into a clothing (Fig. 18; Col. 1, lines 46-50); and latching the combinable portions (wraparound extensions are fastened to one another using fasteners (4) which can include zippers; Col. 3, lines 40-49 and 66), wherein such combination provides a clothing that can be worn as a dress, jacket, or trouser (Fig. 14; double one-leg cover; Col. 3, lines 14-17).
Examiner’s Note: Minks teaches fastening portions of clothing together using a zipper.  Lewis describes a zipper structure on a garment where a plurality of teeth on a pair of zipper tracks are joined by a zipper latching mechanism or slide (See Lewis Fig. 1 and [0020]).  Therefore, as evidenced by Lewis, one of ordinary skill in the art at the time of filing would consider the use of the zipper of Minks as meeting the limitation of “latching”.
Response to Arguments
Applicant's arguments filed February 3, 2021, have been fully considered but they are not persuasive.
Regarding the use of the Spathas reference, Applicant argues that Spathas teaches pieces and portions that can be randomly put together while the present application teaches particular portions that do not lend to be randomly combined but for specific uses and modes as 
Applicant’s arguments with respect the combination of portions that may be provided to a person confined to a wheelchair or similar adaptive equipment (i.e., newly presented claim 6) have been considered but are moot in light of the new references relied upon herein.
Therefore, Applicant’s arguments have not been found convincing for the reasons set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2009/0031464 to Luc Gorby is directed to garment having a combinable portion joined by a latch.  US 7,865,972 to Simon and US2018/0343939 to Goulet are both directed to clothing for wheelchair bound or otherwise impaired people.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732